



Form 10-Q [ntnx-04302018x10qxq3x18.htm]


Exhibit 10.1
SIXTH AMENDMENT


THIS SIXTH AMENDMENT (this "Sixth Amendment") is made and entered into as of
January 29, 2018, by and between HUDSON 1740 TECHNOLOGY, LLC, a Delaware Limited
Liability Company ("Landlord"), and NUTANIX, INC., a Delaware corporation
("Tenant").


RECITALS


A.
Landlord (as successor in interest to CA-1740 Technology Drive Limited
Partnership, a Delaware limited partnership) and Tenant are parties to that
certain lease dated August 5, 2013 (the "Original Lease"), as previously amended
by that certain First Amendment dated October 9, 2013 ("First Amendment"), by
that certain Second Amendment dated April 17, 2014 ("Second Amendment"), by that
certain Third Amendment dated October 13, 2014 ("Third Amendment"), by that
certain Fourth Amendment dated March 23, 2015 ("Fourth Amendment"), by that
certain Fifth Amendment dated July 28, 2016 (the "Fifth Amendment"), and by that
certain Confirmation Letter dated April 11, 2017 (as amended, the "Lease").
Pursuant to the Lease, Landlord has leased to Tenant space currently containing
a total of approximately 148,325 rentable square feet (the "Premises") described
as Suite Nos. 150, 200, 270, 280, 290, 310, 320, 400, 500, 510, 530 and 600 of
the building commonly known as 1740 Technology Drive located at 1740 Technology
Drive, San Jose, California 95110 (the "Building").



B.
The parties wish to expand the Premises (defined in the Lease) to include
additional space containing approximately 8,475 rentable square feet described
as Suite No. 210 on the second (2nd) floor of the Building and shown on Exhibit
A attached hereto (the "Expansion Space"), on the following terms and
conditions.



NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:


1.
Expansion.



1.1
Effect of Expansion. Effective as of the Expansion Effective Date (defined in
Section 1.2 below), the Premises shall be increased from 148,325 rentable square
feet to 156,800 rentable square feet on by the addition of the Expansion Space,
and, from and after the Expansion Effective Date, the Existing Premises and the
Expansion Space shall collectively be deemed the Premises. The term of the Lease
for the Expansion Space (the "Expansion Term") shall commence on the Expansion
Effective Date and, unless sooner terminated in accordance with the Lease, end
on October 31, 2021. From and after the Expansion Effective Date, the Expansion
Space shall be subject to all the terms and conditions of the Lease except as
provided herein. Except as may be expressly provided herein, (a) Tenant shall
not be entitled to receive, with respect to the Expansion Space, any allowance,
free rent or other financial concession granted with respect to the Existing
Premises, and (b) no representation or warranty made by Landlord with respect to
the Existing Premises shall apply to the Expansion Space.



1.2
Expansion Effective Date. As used herein, "Expansion Effective Date" means
February 16, 2018; provided, however, that if Landlord fails to deliver vacant
possession of the Expansion Space to Tenant on or before the date described in
the preceding clause as a result of any holdover or unlawful possession by
another party or for any other reason, the Expansion Effective Date shall be the
date on which Landlord delivers vacant possession of the Expansion Space to
Tenant free from occupancy by any party; provided Tenant acknowledges that the
existing tenant will






--------------------------------------------------------------------------------





be leaving its furniture and IT/Communications cabling in the Expansion Space.
Any such delay in the Expansion Effective Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom. If the Expansion Effective
Date is delayed, the Expansion Term shall not be similarly extended.


1.3
Confirmation Letter. At any time after the Expansion Effective Date, Landlord
may deliver to Tenant a notice substantially in the form of Exhibit B attached
hereto, as a confirmation of the information set forth therein. Tenant shall
execute and return (or, by written notice to Landlord, reasonably object to)
such notice within five (5) days after receiving it.



2.
Base Rent. With respect to the Expansion Space during the Expansion Term, the
schedule of Base Rent shall be as follows:

Period during Expansion Term
Annual Rate Per Square Foot (rounded to the nearest 100th of a dollar)
Monthly Base Rent
2/16/2018 - 8/31/2018
$39.55
$27,933.60*
9/1/2018 - 8/31/2019
$40.74
$28,771.61
9/1/2019- 8/31/2020
$41.96
$29,634.76
9/1/2020 - 8/31/2021
$43.22
$30,523.80
9/1/2021-10/31/2021
$44.52
$31,439.51
*Prorated to $12,969.17 for the partial month of February 2018 (13 days).

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.


Notwithstanding the foregoing, Base Rent for the Expansion Space shall be abated
in the amount of $27,933.60 per month for the months of March, April, May, and
June of 2018; provided, however, that if a Default exists when any such
abatement would otherwise apply, such abatement shall be deferred until the
date, if any, on which such Default is cured.


In addition, and notwithstanding the foregoing, Tenant's Share of the Expense
Excess and the Tax Excess (as such terms are defined in Section 4.1 of the
Original Lease) for the Expansion Space shall be abated in the estimated amount
of $42.69 per month for the Expense Excess and $56.27 per month for the Tax
Excess, for the months of March, April, May, and June of 2018; provided,
however, that if a Default exists when any such abatement would otherwise apply,
such abatement shall be deferred until the date, if any, on which such Default
is cured.


3.
Additional Security Deposit. Upon Tenant's execution hereof, Tenant shall pay
Landlord the sum of $31,439.51, which shall be added to and become part of the
Security Deposit held by Landlord pursuant to Section 21 of the Original Lease.
Accordingly, simultaneously with the execution hereof, the Security Deposit is
hereby increased from $436,979.53 to $468,419.04.



4.
Tenant's Share. With respect to the Expansion Space during the Expansion Term,
Tenant's Share shall be 4.0966%.



5.
Expenses and Taxes. With respect to the Expansion Space during the Expansion
Term, Tenant shall pay for Tenant's Share of Expenses and Taxes in accordance
with the terms of the Lease; provided, however, that, with respect to the
Expansion Space during the Expansion Term, the Base Year for Expenses and Taxes
shall be 2016.



6.
Condition of the Expansion Space.



6.1
Configuration and Condition of Expansion Space. Tenant acknowledges that it has
inspected






--------------------------------------------------------------------------------





the Expansion Space and agrees to accept it in its existing configuration and
condition (or in such other configuration and condition as any existing tenant
of the Expansion Space may cause to exist in accordance with its lease), without
any representation by Landlord regarding its configuration or condition and
without any obligation on the part of Landlord to perform or pay for any
alteration or improvement, except as may be otherwise expressly provided in this
Sixth Amendment. Notwithstanding the foregoing, Landlord shall waive any rights
it may have under its lease with the existing tenant of the Expansion Space to
require such tenant to perform or pay for any removal or replacement of any
leasehold improvements, furniture, and IT/Communications cabling systems,
existing in the Expansion Space on the date hereof.


6.2
Responsibility for Improvements to Premises. Any improvements to the Expansion
Space performed by Tenant shall be paid for by Tenant and performed in
accordance with the terms of the Lease.



6.3
Package HVAC Units. In the event Tenant desires to utilize any existing
dedicated heating, ventilation and air conditioning units ("Package Units")
within the Expansion Space, or installs, as an Alteration, new Package Units
within the Expansion Space, the plans and specifications for any Package Units
shall be subject to Landlord's reasonable approval. If Tenant elects to utilize
or install Package Units within the Expansion Space, Tenant shall also install,
at Tenant's sole cost and expense, separate meters or at Landlord's option,
sub-meters, in order to measure the amount of electricity furnished to such
Package Units and Tenant shall be responsible for Landlord's actual cost of
supplying electricity to such units as reflected by such meters or sub-meters,
which amounts shall be payable on a monthly basis as Additional Rent. Tenant
shall be responsible for maintenance and repair of the Package Units pursuant to
Section 25.5 of the Lease and such units may be subject to removal by Tenant
upon the expiration or earlier termination of the Lease pursuant to Section 25.5
of the Lease.



7.
Extension Option. Landlord and Tenant hereby acknowledge and agree that under
the Lease, Tenant's lease of the Premises expires on March 31, 2021, and that
under the Lease, as amended by this Sixth Amendment, Tenant's lease of the
Expansion Space expires on October 31, 2021. Accordingly, in the event Tenant
exercises right to further extend the term of the Lease for one (1) additional
period of three (3) years under the terms and conditions of Section 6 of the
Fifth Amendment (referencing Section 7 of the Fourth Amendment), such three
(3)-year extension period shall run from April 1, 2021 through March 31, 2024
for the Premises and from November 1, 2021 through March 31, 2024 for the
Expansion Space.



8.
Right of First Offer. The Right of First Offer with respect to the Expansion
Space contained in Section 7.l(A)(ii) of the Fifth Amendment shall no longer
apply.



9.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Sixth Amendment, the Lease shall be amended in the following
additional respects.



9.1
Energy Usage. If Tenant (or any party claiming by, through or under Tenant) pays
directly to the provider for any energy consumed at the Building, Tenant,
promptly upon request, shall deliver to Landlord (or, at Landlord's option,
execute and deliver to Landlord an instrument enabling Landlord to obtain from
such provider) any data about such consumption that Landlord, in its reasonable
judgment, is required for benchmarking purposes or to disclose to a prospective
buyer, tenant or mortgage lender under any applicable law.



9.2
California Civil Code Section 1938. Pursuant to California Civil Code§ 1938,
Landlord hereby states that the Expansion Space has not undergone inspection by
a Certified Access Specialist (CASp) (defined in California Civil Code§ 55.52).



Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states as follows: "A Certified Access Specialist (CASp) can inspect the
subject premises and determine





--------------------------------------------------------------------------------





whether the subject premises comply with all of the applicable construction­
related accessibility standards under state law. Although state law does not
require a CASp inspection of the subject premises, the commercial property owner
or lessor may not prohibit the lessee or tenant from obtaining a CASp inspection
of the subject premises for the occupancy or potential occupancy of the lessee
or tenant, if requested by the lessee or tenant. The parties shall mutually
agree on the arrangements for the time and manner of the CASp inspection, the
payment of the fee for the CASp inspection, and the cost of making any repairs
necessary to correct violations of construction-related accessibility standards
within the premises".


In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Expansion Space, then Tenant shall pay (i) the
fee for such inspection, and (ii) the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
Expansion Space.


9.3
The Suite 300 Must Take Space. Prior to the Suite 300 Expansion Effective Date,
Landlord shall deliver to Tenant an amendment (the "Suite 300 Amendment") adding
the Suite 300 Must Take Space to the Lease upon the same non-economic terms and
conditions as applicable to the Premises, and the economic terms and conditions
as provided in Section 12 of the Fifth Amendment. Tenant shall execute and
deliver the Suite 300 Amendment to Landlord within 15 days after receiving it,
but Tenant's lease of the Suite 300 Must Take Space shall be fully effective
whether or not the Suite 300 Amendment is executed.



9.4
The Suite 550 Must Take Space. Prior to the Suite 550 Expansion Effective Date,
Landlord shall deliver to Tenant an amendment (the "Suite 550 Amendment") adding
the Suite 550 Must Take Space to the Lease upon the same non-economic terms and
conditions as applicable to the Premises, and the economic terms and conditions
as provided in Section 13 of the Fifth Amendment. Tenant shall execute and
deliver the Suite 550 Amendment to Landlord within 15 days after receiving it,
but Tenant's lease of the Suite 550 Must Take Space shall be fully effective
whether or not the Suite 550 Amendment is executed.



10.
Surrender. Upon the expiration or earlier termination of the Lease, Tenant shall
surrender possession of the Expansion Space to Landlord in accordance with the
terms and conditions of Section 15 of the Original Lease. For avoidance of
doubt, no leasehold improvements existing in the Expansion Space on the date of
this Amendment shall be deemed to be Tenant-Insured Improvements that Tenant
shall be required to remove under Section 8 of the Lease; provided Tenant shall
be obligated to remove its furniture, and IT/Communications cabling, including,
without limitation any such furniture and IT/Communications cabling originally
belonging to the existing tenant referenced in Section 6.1 above.



11.
Parking. During the Expansion Term with respect to the Expansion Space, Tenant
shall be entitled to use an additional thirty-two (32) unreserved parking spaces
in the Parking Facility in accordance with the terms of the Lease.



12.
Contingency. The parties acknowledge and agree that this Sixth Amendment is
contingent upon Landlord's negotiation and execution of a termination agreement
on terms and conditions acceptable to Landlord with the current tenant of the
Expansion Space on or before February 1, 2018.



13.
Miscellaneous.



13.1
This Sixth Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Sixth Amendment, set forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Tenant shall
not be entitled, in connection with entering into this Sixth Amendment, to any
free rent, allowance, alteration, improvement or similar economic incentive to
which Tenant may have been entitled in connection with entering into the Lease,
except as may be






--------------------------------------------------------------------------------





otherwise expressly provided in this Sixth Amendment.


13.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



13.3
In the case of any inconsistency between the provisions of the Lease and this
Sixth Amendment, the provisions of this Sixth Amendment shall govern and
control.



13.4
Submission of this Sixth Amendment by Landlord is not an offer to enter into
this Sixth Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Sixth Amendment until Landlord has executed
and delivered it to Tenant.



13.5
Capitalized terms used but not defined in this Sixth Amendment shall have the
meanings given in the Lease.



13.6
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers in connection with this Sixth Amendment. Tenant
acknowledges that any assistance rendered by any agent or employee of any
affiliate of Landlord in connection with this Sixth Amendment has been made as
an accommodation to Tenant solely in furtherance of consummating the transaction
on behalf of Landlord, and not as agent for Tenant.



13.7
Landlord acknowledges that no Security Agreement (as defined in Article 17 of
the Original Lease) exists on the date hereof.



13.8
This Sixth Amendment may be executed in any number of duplicate originals, all
of which shall be of equal legal force and effect. Additionally, this Sixth
Amendment may be executed in counterparts, but shall become effective only after
each party has executed a counterpart hereof; all said counterparts when taken
together, shall constitute the entire single agreement between the parties. This
Sixth Amendment may be executed by a party's signature transmitted by portable
document format ("pdf') or email or by a party's electronic signature
(collectively, "pdf Signatures"), and copies of this Sixth Amendment executed
and delivered by electronic means or originals of this Sixth Amendment executed
by pdf Signature shall have the same force and effect as copies hereof executed
and delivered with original wet signatures. All parties hereto may rely upon
emailed or pdf Signatures as if such signatures were original wet signatures.
Any party executing and delivering this Sixth Amendment by pdf or email shall
promptly thereafter deliver a counterpart signature page of this Sixth Amendment
containing said party's original signature. All parties hereto agree that a pdf
or emailed signature page or a pdf Signature may be introduced into evidence in
any proceeding arising out of or related to this Sixth Amendment as if it were
an original wet signature page.



[SIGNATURES ARE ON FOLLOWING PAGE]





























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Sixth Amendment
as of the day and year first above written.


LANDLORD:


HUDSON 1740 TECHNOLOGY, LLC,
a Delaware limited liability company


By: Hudson Pacific Properties, L.P., a Maryland limited partnership, its sole
member


By:
Hudson Pacific Properties, Inc., a Maryland corporation,

its general partner




By: /s/ Mark T. Lammas


Name: Mark T. Lammas


Title: Chief Operating Officer, Chief Financial Officer and Treasurer.




TENANT:


NUTANIX, INC., a Delaware Corporation


BY: /s/ Duston Williams
Name: Duston Williams
Title: Chief Financial Officer

























































--------------------------------------------------------------------------------







EXHIBIT "A"


THE EXPANSION SPACE
[GRAPHIC]





















































































--------------------------------------------------------------------------------







EXHIBIT "B"


CONFIRMATION LETTER




,20_


To:









Re: Office Lease (the "Lease") dated 20 , between
a ("Landlord"), and
a ("Tenant"), concerning Suite on
the floor of the building located at California.
Dear
In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:


1.
The Commencement Date is and the Expiration Date is



2.
The exact number of rentable square feet within the Premises is square feet,
subject to Section 2.1.1 of the Lease.



3.
Tenant's Share, based upon the exact number of rentable square feet within the
Premises, is %, subject to Section 2.1.1 of the Lease.



Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.


"Landlord":







By:
Name:
Title:


Agreed and Accepted as of ,20 .


"Tenant":


                                          




By:
Name:
Title:


EXHIBIT"B"



